Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claims 1, 11, and 16, the closest prior art of record  Williams et al. (US7552916) discloses a housing (10) defining an axis of rotation (fig 1, along 15); a base member (14) enclosed within the housing; a main rubber element (22/24) coupled to the base member and enclosed within the housing; an upper metal portion (30 or at least all of or a portion of 20) positioned within the housing such that the main rubber element is positioned between the base member and upper metal portion; a radial snubber (42) extending circumferentially around the upper metal portion (fig 1 and 4). 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein an upper metal portion positioned within the housing such that the main rubber element is positioned between the base member and upper metal portion; a radial snubber extending circumferentially around the upper metal portion; and a bearing assembly coupled with the radial snubber and positioned between the radial snubber and the upper metal portion; wherein the bearing assembly enables the radial snubber to rotate freely about the axis of rotation to reduce a tangential load on the radial snubber.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious the method including providing a base member, a main rubber element, an upper metal portion including a machined groove extending circumferentially around the upper metal portion, a bearing assembly, and a radial snubber coupled with the bearing assembly; pressing the radial snubber around the upper metal portion such that the bearing assembly fits within the machined groove to enable the radial snubber to rotate about an axis of rotation of the conical mount; and enclosing the base member, the main rubber element, the upper metal portion, the bearing assembly, and the radial snubber within a housing. 
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious an upper metal portion positioned within the housing such that the main rubber element is positioned between the base member and upper metal portion, the upper metal portion including a machined groove extending circumferentially around an exterior surface of the upper metal portion, the machined groove positioned between a first lip and a second lip such that the first lip and the second lip define axially-spaced edges of the machined groove; a radial snubber extending circumferentially around the upper metal portion; and a bearing member coupled with the radial snubber and positioned between the radial snubber and the upper metal portion and within the machined groove such that the first and second lips prevent axial translation of the radial snubber and the bearing member permits rotation of the radial snubber about the axis of rotation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657